May 07, 2004


Mr. R. Brent Cooper
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Paul F. Waldner
Waldner & Associates
1801 Main Street, Suite 900
Houston, TX 77002

RE:   Case Number:  02-0405
      Court of Appeals Number:  10-00-00322-CV
      Trial Court Number:  E-155,549

Style:      NIR S. BINUR, M.D.
      v.
      DONNA JACOBO

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lolita Ramos|
|   |                |
|   |Ms. Sharri      |
|   |Roessler        |